Citation Nr: 9925462	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-00 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
private medical services.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran served on active duty from February to November 
1994.  He died in June 1995.  In December 1995 the Department 
of Veterans Affairs (VA) Medical Center, Milwaukee, 
Wisconsin, denied entitlement to reimbursement or payment of 
the expenses incurred in connection with treatment of the 
veteran at the St. Luke's Medical Center, Milwaukee, from 
December 1994 to June 1995.  The case was certified on appeal 
to the Board on that question.  The appellant is the mother 
of the deceased veteran.


REMAND

The record reflects that in December 1994 the veteran 
submitted a claim for service connection for residuals of a 
malignant melanoma.

The record reflects that the veteran was hospitalized at the 
VA Medical Center, Madison during November and December 1994 
for the malignant melanoma.

By rating action dated in February 1995 service connection 
was established for residuals of recurrent malignant 
melanoma, rated 100 percent disabling effective from November 
1994.

The record reflects a December 1994 statement by the Acting 
Chief of the Oncology Section at the VA Medical Center, 
Madison, reflecting that the veteran had metastatic, terminal 
melanoma and that there were no clinical trials targeted for 
melanoma at the originating agency.  It was indicated that to 
participate in such a trial he would need to transfer his 
care elsewhere.

There is also a report of contact dated in December 1994 
reflecting that a member of the medical administrative 
service at the VA Medical Center, Madison contacted an 
employee at the financial center for the St. Luke's Medical 
Center and advised her that the VA had not authorized 
treatment or tests for the veteran at the St. Luke's Medical 
Center and that the VA was not assuming financial 
responsibility for the charges.

On a claim for payment of the cost of unauthorized medical 
services it was indicated that the veteran's doctor at the VA 
Medical Center, Madison had informed him that his cancer 
required treatment elsewhere and he was referred to St. 
Luke's Medical Center for immunotherapy treatment.  A 
subsequent report of contact dated in August 1995 reflected 
that the veteran's family had been informed by the VA  
Medical Center, Madison on several occasions that the VA 
would not pay for treatment obtained elsewhere.

There were subsequently received a number of records of the 
veteran's treatment at the St. Luke's Medical Center from 
December 1994 to March 1995.

In a March 1997 statement by the director of the originating 
agency it was indicated that an attached inquiry from a 
congressman stated that the appellant, the mother of the 
deceased veteran, wanted to appeal the decision to deny 
reimbursement or payment of the medical expenses incurred by 
her son at the St. Luke's Medical Center in conjunction with 
chemotherapy treatment.  It was indicated that the progress 
notes from records at the VA Medical Center, Madison 
indicated that the veteran was referred to the St. Luke's 
Medical Center for treatment of his melanoma as protocol was 
not available at the originating agency.  The inquiry from 
the congressman was not attached to the March 1997 statement.

In the statement of the case that was sent to the appellant 
in November 1997, it was indicated that in July 1997 an 
inquiry had been received from a senator requesting that an 
October 1996 letter to the originating agency be considered 
as a notice of disagreement.  The July 1997 inquiry would 
have been received more than one year following the December 
1995 notice to the appellant of the denial of her claim, and 
could therefore not constitute a valid notice of 
disagreement.  38 C.F.R. § 20.302.  Since a special request 
was made, it implies that the October 1996 letter may not 
have been written "...in terms which can be reasonably 
construed as disagreement...."  See 38 C.F.R. § 20.201.  

As matters now stand it does not appear that the appellant 
has timely appealed from the December 1995 denial of her 
claim for reimbursement or payment of the expenses of the 
private medical treatment in question.  The Board cannot 
assume jurisdiction of the certified issue since the US Code 
of Appeals for Veterans Claims (Court) has held that subject 
matter jurisdiction cannot be conferred by the acquiescence 
of the parties.  Knoll v. Brown, 5 Vet. App. 80, 82 (1993).  
The Court has held that a prerequisite for a Court's 
jurisdiction over an appeal is that a valid notice of 
disagreement be filed within one year from the date of 
mailing of notice of the result of initial review and 
determination by the originating agency in accordance with 
38 U.S.C.A. § 7105(b)(1).  Cates v. Brown, 5 Vet. App. 399, 
400 (1993).

The Board is contemplating a dismissal of the issue certified 
on appeal; however, the Board notes that in the case of Marsh 
v. West, 11 Vet. App. 468 (1998), the Court held that the 
Board could not address the question of timeliness of a 
veteran's notice of disagreement without first according him 
an opportunity to submit evidence or argument on that 
question.  

The Board notes also that under 38 C.F.R. § 17.123, a claim 
for payment or reimbursement of services not previously 
authorized may be filed by the veteran who received the 
services or by the hospital, clinic or community resource 
which provided the services or by a person other than the 
veteran who paid for the services.  Further, in an opinion by 
the VA General Counsel dated in December 1984, it was held 
that the executor or administrator of a deceased veteran's 
estate could file a notice of disagreement with a denied 
claim filed by the veteran prior to his death and could 
prosecute an appeal to the Board.  The General Counsel 
indicated that any other individual or entity who either 
rendered medical services to the veteran, or paid for the 
services, had to file a new claim with the medical center.  
In this case, the record does not indicate whether the 
appellant is the administrator of the veteran's estate or 
that she paid for the services in question.  Thus, there is 
some question as to whether she is a proper claimant.

The Board notes also that a new regulation has been added 
which sets forth reconsideration procedures regarding claims 
for benefits administered by the Veterans Health 
Administration (VHA).  These procedures apply to claims for 
VHA benefits regarding decisions that are appealable to the 
Board such as reimbursement of the cost of private medical 
services.  38 C.F.R.§ 17.133(1999).

Under the new regulation, an individual who disagrees with 
the initial decision denying the claim may obtain 
reconsideration by submitting a reconsideration request in 
writing to the Director of the healthcare facility of 
jurisdiction within one year of the date of the initial 
decision.  The reconsideration decision will be made by the 
immediate supervisor of the initial VA decision-maker.  The 
request for reconsideration may include a request for a 
meeting with the immediate supervisor of the initial VA 
decision-maker, the claimant, and the claimant's 
representative.  After reviewing the matter, the immediate 
supervisor of the initial VA decision-maker shall issue a 
written decision that affirms, reverses, or modifies the 
initial decision.

The new regulation is effective August 17, 1999.  Since the 
new regulation became effective during the course of the 
appellant's appeal, the Board believes that she should be 
afforded the opportunity to request reconsideration of the 
prior adverse decision in the event the appellant is deemed a 
proper claimant and her appeal is considered to have been 
timely filed.

Accordingly, under the circumstances, the case is REMANDED to 
the originating agency for the following action:
1.   The appellant should be contacted 
and asked to document that she is the 
administrator of the veteran's estate or 
paid for the medical services in 
question.  The originating agency should 
then determine whether the appellant is a 
proper claimant in accordance with the 
provisions of 38 C.F.R.§ 17.123 and the 
opinion of the VA General Counsel 
discussed above.

2.  If it is determined that the 
appellant is a proper claimant, the 
originating agency should obtain all 
documents referred to in the claims file 
which are not now of record, including 
the July 1997 inquiry, the October 1996 
letter and the inquiry from the 
congressman referred to as having been 
attached to the March 1997 statement from 
the director.  All such documents 
obtained should be associated with the 
claims file.

3.  The appellant's claim should 
initially be reviewed by the originating 
agency to determine if she is a proper 
claimant.  If that determination is 
unfavorable, she should be provided with 
notice and informed of her right to 
appeal that determination.  If that 
determination is favorable, then a 
determination should be made as to the 
timeliness of appeal of the certified 
issue.  If it is determined that an 
appeal regarding the certified issue is 
timely she should be afforded an 
opportunity to request reconsideration of 
the claim in accordance with the 
provisions of 38 C.F.R. § 17.133 
discussed above.  If the two threshold 
determinations are resolved in the 
appellant's favor, but the certified 
issue remains adverse to the appellant, 
she and her representative should be sent 
a supplemental statement of the case and 
be afforded the appropriate time in which 
to respond.  If a determination is made 
that the appeal regarding the issue is 
not timely, that decision would be 
subject to appeal, provided the appellant 
files a notice of disagreement.  If she 
does so, a statement of the case on the 
question of timeliness of appeal should 
be sent to the appellant and if she 
submits a substantive appeal, that issue 
should be sent to the Board for appellate 
consideration.  With regard to the 
timeliness question, the originating 
agency should consider the provisions of 
38 U.S.C.A. § 7105(b) discussed above as 
well as the provisions of 38 C.F.R. 
§§ 19.25, 19.26, 19.29, 19.30, 19.34, 
20.200, 20.201, 20.202 and 20.302.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
unless she receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




